          Case 1:21-cr-00525-ABJ Document 19 Filed 08/25/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :       CASE NO. 21-cr-525-ABJ
                 v.                           :
                                              :
SAMUEL LAZAR,                                 :
                                              :
                       Defendant.             :


     RESPONSE TO MINUTE ORDER REGARDING VIDEO EXHIBIT RELEASE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby responds to the Court’s August 20, 2021 Minute Order, directing

the parties to respond to petitioners’ request to access video exhibits submitted to the Court in the

above-captioned case. Petitioners represent 16 news organizations, which have moved this Court

to disclose video evidence used in the pretrial detention hearing for the defendant in this case,

pursuant to the procedure outlined by this Court in Standing Order 21-28 (BAH) in In re Press

Coalition’s Motion for Access to Video Exhibits and to Set Aside Standing Order No. 21-28, Case

No. 21-mc-087. The government is in agreement that the videos submitted to this Court can be

released in accordance with the procedure outlined by this Court. See Standing Order 21-28

(BAH), at 5-6.




                                                  1
          Case 1:21-cr-00525-ABJ Document 19 Filed 08/25/21 Page 2 of 3




        The D.C. Circuit has consistently employed the six-factor “Hubbard test” 1 when

determining whether the common-law right of access to judicial records requires those records to

be made available to the public for copying and inspection. Applied in the general context of video

exhibits admitted into evidence in court hearings involving defendants charged with criminal

offenses related to the January 6, 2021 breach of the U.S. Capitol, and absent order of the court,

that test generally weighs in favor of allowing public access to these exhibits.

        The petitioners’ filing seeks video exhibits from the detention hearing held in this matter

in the District of Columbia on August 11, 2021 and continued until August 31, 2021. See

Petitioners’ Memorandum of Points and Authorities in Support of Motion (ECF No. 18), at 3. The

government submitted two videos to the Court at the hearing. Neither party sought a sealing order

for the videos upon their submission.

        Therefore, because the videos were used in this Court’s decision on detention, and they

were not subject to a sealing order, the government does not object to their disclosure, including

their release for recording, copying, downloading, retransmitting or further broadcasting.




1
  The Hubbard test balances the following factors: “(1) the need for public access to the documents
at issue; (2) the extent of previous public access to the documents; (3) the fact that someone has
objected to disclosure, and the identity of that person; (4) the strength of any property and privacy
interests asserted; (5) the possibility of prejudice to those opposing disclosure; and (6) the purposes
for which the documents were introduced during the judicial proceedings.” Leopold v. v. United
States, 964 F.3d 1121, 1131 (D.C. Cir. 2020) (quoting MetLife, Inc. v. Fin. Stability Oversight
Council, 865 F.3d 661, 665 (D.C. Cir. 2017)).

                                                   2
Case 1:21-cr-00525-ABJ Document 19 Filed 08/25/21 Page 3 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:                    /s/
                           Douglas G. Collyer
                           Assistant United States Attorney
                           NDNY Bar No. 519096
                           14 Durkee Street, Suite 340
                           Plattsburgh, New York 12901
                           (518) 314-7800
                           Douglas.Collyer@usdoj.gov




                              3
